Case: 10-10578 Document: 00511412771 Page: 1 Date Filed: 03/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 16, 2011
                                     No. 10-10578
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

PAULA STORRS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:10-CR-23-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Paula Storrs pleaded guilty without benefit of a plea agreement to one
count of wire fraud stemming from a scheme in which she and a codefendant
helped numerous borrowers obtain mortgages using fraudulent gift letters. She
received a sentence of 37 months in prison, at the bottom of the guidelines range
applied by the district court. On appeal, Storrs contends that the district court
erred in the guidelines calculations. We affirm.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10578 Document: 00511412771 Page: 2 Date Filed: 03/16/2011

                                  No. 10-10578

      Storrs first contends that she was entitled to a three-level reduction for
acceptance of responsibility under U.S.S.G. § 3E1.1 because she pleaded guilty
in a timely manner, because she told the court that she had accepted
responsibility for her actions, and because her challenges to the inclusion of
certain fraudulent mortgages in the Presentence Report were based on lack of
knowledge. The district court found that Storrs engaged in conduct inconsistent
with acceptance of responsibility, see U.S.S.G. § 3E1.1 cmt. nn.1(A) & 3, because
she falsely denied or equivocated about her knowledge of fraudulent mortgage
applications that she or her codefendant helped procure. In light of this finding,
the court’s determination that Storrs was not entitled to a three-level reduction
was not without foundation. See United States v. Juarez-Duarte, 513 F.3d 204,
211 (5th Cir. 2008).
      Storrs next objects to the district court’s two-level enhancement pursuant
to U.S.S.G. § 2B1.1(b)(9)(C) for a fraudulent scheme involving the use of
sophisticated means. She insists that her conduct was not particularly complex
or intricate. We review this ruling for clear error. United States v. Conner, 537
F.3d 480, 492 (5th Cir. 2008). The commentary to § 2B.1.1 states that “[c]onduct
such as hiding assets or transactions, or both, . . . ordinarily indicates
sophisticated means.” Id. cmt. n.8(B). We held in United States v. Wright, 496
F.3d 371 (5th Cir. 2007), that the use of fraudulent materials to help borrowers
falsely appear to mortgage lenders as creditworthy supports a sophisticated-
means enhancement. Id. at 379; see also United States v. Clements, 73 F.3d
1330, 1340 (5th Cir. 1996). The district court did not clearly err by holding that
Storrs’s actions were sufficiently sophisticated to warrant the enhancement.
      Finally, Storrs objects to the district court’s loss calculation, which
resulted in a ten-level enhancement under U.S.S.G. § 2B1.1(b)(1)(F) for a loss
amount between $120,000 and $200,000. The district court determined that the
applicable loss amount was $199,534, but Storrs maintains that she should have
received an offset of $48,595 based on the profits realized from some of the

                                        2
    Case: 10-10578 Document: 00511412771 Page: 3 Date Filed: 03/16/2011

                                  No. 10-10578

foreclosure proceedings. Even if the court had awarded Storrs the offset, the
total loss amount would have been $150,939 and she still would have received
the same ten-level enhancement. Under the circumstances, Storrs is unable to
establish harm arising from any error in the loss calculations. See United States
v. Taylor, 582 F.3d 558, 565 (5th Cir. 2009), cert. denied, 130 S. Ct. 1116 (2010).
      AFFIRMED.




                                        3